DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17457721 filed on December 06th, 2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 12/06/2021 are acceptable for examination proceedings.

Election/Restrictions
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to an inkjet printer and to its method of use, wherein the printer comprising a gas cushion substrate support having a metallic surface, a print assembly, a gas conduit fluidly coupled to the gas cushion substrate and a thermal control system coupled to the gas conduit.

II. Claims 19-20, drawn to an inkjet printer comprising a gas cushion substrate having a surface including a first edge and a second edge spaced apart from the first edge in a first direction, a first plurality of holes formed through the first edge, a second plurality of holes formed through the second edge, a print assembly, a first gas conduit fluidly coupled to the first plurality of holes, a second gas conduit fluidly coupled to the second plurality of holes, a first thermal control system coupled to the first gas conduit and a second thermal control system coupled to the second gas conduit.

6.	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect; and the inventions as claimed are not obvious variants.

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
10.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

11.	During a telephone conversation with Ronald G. Embry, Jr. on 10/06/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US Pub. Nº 2016/0236494), in view of Tateishi et al. (WO 2012147760).

15.	Regarding independent claim 1: Mauck et al. disclosed an inkjet printer ([0039], line 2), comprising: 
 	a gas cushion substrate support having a support surface ([0046], lines 1-3; [0050], lines 1-4 and [0088], line 20; also see Fig. 3A, reference 2200); 
 	a print assembly with a dispenser operatively arranged with the support surface ([0066], lines 1-3; also see Fig. 3A, reference 2500); 
 	a gas source ([0096], lines 9-11; also see Fig.3A, reference 1520) fluidly coupled to the gas cushion substrate support (Fig. 3A, reference 2140); and
 	a thermal control system coupled to the gas conduit ([0043], line 16; also see Fig.3A, reference 1530).
 	Mauck et al. are silent about the gas cushion substrate support having a metal support surface.
 	Tateishi et al. disclosed an inkjet printer (Fig. 2, reference 2) comprising a gas cushion substrate support having a surface (Fig. 2, reference 6), a print assembly (Fig. 1, reference 41), and a gas source (Fig. 2, reference 3), wherein the gas cushion substrate support has a metal support surface (Description “The material of the recording medium holding layer 6 is preferably stainless steel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tateishi et al. with those of Mauck et al. by making the gas cushion substrate support surface out of a metal in order to ensure the rigidity of the gas cushion substrate support and realize an appropriate suction hole shape and aperture ratio as disclosed by Tateishi et al.

16.	Regarding claim 2: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 1, wherein the gas conduit is a first gas conduit (Mauck et al. Fig. 11C, the gas conduit connected to the portion 2201), and further comprising a second gas conduit (Mauck et al. Fig. 11C, the gas conduit connected to the portion 2203) and a third gas conduit (Mauck et al. Fig. 11C, the gas conduit connected to the portion 2202), each gas conduit fluidly coupled to a separate gas flow control device, each gas flow control device configured to provide independent control of gas flow through the corresponding first, second, or third gas conduit (Mauck et al. Fig. 11C, shows each gas conduit fluidly coupled to a separate gas flow control device (respective valves)).

17.	Regarding claim 3: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 2, wherein each gas flow control device is a blower (Mauck et al. Fig. 11C, references 3284A-C are blowers).

18.	Regarding claim 4: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 2, wherein the gas cushion substrate support comprises a first staging area (Mauck et al. Fig. 11C, reference 2201), a second staging area (Mauck et al. Fig. 11C, reference 2203), and a printing area (Mauck et al. Fig. 11C, reference 2202), and the first staging area is coupled to the first gas conduit, the second staging area is coupled to the second gas conduit, and the printing area is coupled to the third gas conduit (Mauck et al. See Fig. 11C).

19.	Regarding claim 5: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 4, wherein the thermal control system comprises a first heat exchanger coupled to the first gas conduit, a second heat exchanger coupled to the second gas conduit, and a third heat exchanger coupled to the third gas conduit (Mauck et al. [0123], line 12; also see Fig. 11C, references 142 are heat exchangers).

20.	Regarding claim 6: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 1, wherein the gas cushion substrate support comprises a first plenum and a second plenum, the gas cushion substrate support comprises a first plurality of holes extending through the metal support surface and a second plurality of holes extending through the metal support surface, the first plurality of holes are fluidly coupled to the gas conduit through the first plenum (Mauck et al. Fig. 11C, the branch of the conduit from blower 3284A to the staging area 2201), and the second plurality of holes are fluidly coupled to the gas conduit through the second plenum (Mauck et al. Mauck et al. Fig. 11C, the branch of the conduit from blower 3284A to the staging area 2203).

21.	Regarding claim 8: The combination of Mauck et al. and Tateishi et al. disclosed the inkjet printer of claim 1, wherein the metal support surface is a mesh material (Mauck et al., see Fig. 11C; also see the rejection of claim 1). 

Allowable Subject Matter
22.	Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23.	Claims 9-18 are allowed.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

25.	Japanese Patent application publication number 2008-147293 to Kasahara disclosed a similar invention in Fig. 1.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853